Citation Nr: 0412993	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  97-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 30, 1996 
for the award of service connection for right total hip 
replacement residuals.  

2.  Entitlement to an effective date prior to April 30, 1996 
for the award of service connection for left total hip 
replacement residuals.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from June 1954 to March 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, established service connection for right 
total hip replacement residuals and left total hip 
replacement residuals; assigned 30 percent evaluations for 
those disabilities; and effectuated the awards as of April 
30, 1996.  In January 1999, the Board remanded the veteran's 
claims to the RO for additional action.  

In February 2003, the Board denied effective dates prior to 
April 30, 1996 for the award of service connection for right 
total hip replacement residuals and left total hip 
replacement residuals.  The veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2003, the Court granted the Secretary of 
the Department of Veterans Affairs' (VA) September 2003 
Motion for Remand; vacated the Board's February 2003 
decision; and remanded the veteran's appeal to the Board for 
additional action.  The veteran has been represented 
throughout this appeal by the Jewish War Veterans of the 
United States.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on the veteran's part.  


REMAND

The Secretary of the VA's September 2003 Motion for Remand 
directs that the veteran was not given an appropriate 
Veterans Claims Assistance Act of 2000 (VCAA) notice.  The 
statutes and regulations governing the adjudication of claims 
for VA benefits direct that, upon receipt of a complete or 
substantially complete application, the veteran shall be 
informed of the evidence needed to support his claims; what 
actions he needs to undertake; and how the VA would assist 
him in developing his claims.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then readjudicate the 
veteran's entitlement to effective dates 
prior to April 30, 1996 for the award of 
service connection for right total hip 
replacement residuals and left total hip 
replacement residuals.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


